Citation Nr: 1419148	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to August 17, 2009, and in excess of 40 percent as of August 17, 2009, for degenerative joint disease of the thoracolumbar spine. 

2.  Entitlement to an evaluation in excess of 20 percent prior to August 17, 2009, and in excess of 30 percent as of August 17, 2009, and in excess of 40 percent as of August 14, 2010, for degenerative joint disease of the cervical spine.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reclassified the service-connected disability from one disability to two disabilities. 

The service-connected disability had included both the cervical and thoracic lumbar spine and was evaluated as 30 percent disabling.  In the January 2008 rating decision, the RO separated the cervical spine from the thoracolumbar spine and evaluated the cervical spine as 20 percent disabling and the thoracolumbar spine as 10 percent disabling.  This did not change the Veteran's overall evaluation, and thus was not considered a reduction. 

In a November 2009 decision, the RO awarded a 40 percent rating for the thoracolumbar spine disorder, and 30 percent rating for the cervical spine disorder, both effective August 17, 2009.  The RO denied TDIU in an April 2010 rating decision.  Although the Veteran did not file a specific Notice of Disagreement as to this rating decision, the TDIU issue is an alternative theory of his appeal seeking a higher rating for his spinal disabilities not a separate "claim" for benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Moreover, the Veteran has submitted additional evidence since April 2010, a Social Security Administration disability benefits decision, tending to show unemployability in support of his appeal.  The Board concludes that jurisdiction exists over TDIU and has listed the issue on the cover page.  

The Board remanded this case in July 2010.  While the case was on remand, the Appeals Management Center (AMC) issued an April 2012 rating decision awarding a 40 percent rating for the cervical spine disorder, effective August 14, 2010.  The claims for still higher schedular ratings remain pending on appeal.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant is presumed to be seeking the highest possible rating for a disability unless expressly indicates otherwise).  The case returns for appellate consideration.  

The Veteran submitted a statement in May 2012, disagreeing with an aspect of a VA examination report.  The AMC appears to have characterized the statement as a Notice of Disagreement as to the April 2012 rating decision regarding the cervical spine disability rating.  An appeal as to entitlement to the cervical spine rating had already been perfected, as discussed above.  Thus, the May 2012 statement was not a valid Notice of Disagreement and a remand for a Statement of the Case is not warranted.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After the AMC issued an April 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted a statement indicating that he had been awarded Social Security Administration (SSA) disability benefits beginning in October 2010.  Although the RO had previously attempted to obtain records from the SSA in January 2010, it appears that the Veteran filed a new claim with the SSA after that date.  The records and decisions in the possession of the SSA may include assessments of the Veteran's spinal disabilities and their effect on whether he is unemployable.  An attempt must be made to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2013).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the SSA and obtain copies of all decisions made and medical and other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.

2.  Then, the AOJ should readjudicate the claims, to include TDIU, on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

